Citation Nr: 1531798	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 USC § 1318.  

3.  Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Robert Osborne, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.  He passed away in July 2010.  The appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the cause of the Veteran's death.  This case is also on appeal from a December 2010 letter decision that denied DIC under the provisions of 38 USC § 1318 and non-service-connected death pension benefits.

The issue of entitlement to non-service-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in July 2010; the certificate of death provides that the immediate cause of death was pulmonary emroli (sic), due to, or as a consequence of, invasive bladder carcinoma, due to, or as a consequence of, recent chemotherapy.  

2.  At the time of the Veteran's death, service connection had been established for adenocarcinoma, prostate, evaluated as 100 percent disabling; depressive disorder associated with adenocarcinoma, prostate, evaluated as 30 percent disabling; and erectile dysfunction associated with adenosarcoma, prostate, evaluated as noncompensable.  

3.  The competent medical, and competent and credible lay, evidence does not show that a service-connected disability caused or substantially or materially contributed to the Veteran's death.

4.  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.

5.  The Veteran was not "entitled to receive" total disability compensation by way of any of the exceptions listed under 38 C.F.R. § 3.22(b).


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 5102, 5103, 5103A & 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

Notice was provided in November 2010.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of a November 2014 hearing before the undersigned Veterans Law Judge.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

During the pendency of the appeal, VA obtained medical opinions concerning the cause of the Veteran's death with respect to contentions the appellant no longer asserts.  As noted below, during the hearing she contended that chemotherapy for the Veteran's service-connected prostate cancer resulted in his fatal pulmonary embolism.  At that time, her attorney made it clear that this was the only theory behind her claim.  

The Board finds that no medical opinion is required for the adjudication of this claim.  As discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran's service-connected prostate cancer resulted in his pulmonary embolism.  The evidence does not indicate that the disease process leading to the Veteran's death was related to his active military service or service-connected disability.  Thus, it is not necessary to obtain a medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Analysis

Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran died on July [redacted], 2010.  The certificate of death provides that the immediate cause of death was pulmonary emroli (sic), due to, or as a consequence of, invasive bladder carcinoma, due to, or as a consequence of, recent chemotherapy.  At the time of the Veteran's death, service connection had been established for adenocarcinoma, prostate, evaluated as 100 percent disabling; depressive disorder associated with adenocarcinoma, prostate, evaluated as 30 percent disabling; and erectile dysfunction associated with adenosarcoma, prostate, evaluated as noncompensable.

The appellant contends that the Veteran's fatal pulmonary emboli was the result of chemotherapy for his service-connected prostate cancer.  She makes two arguments, each based on a July [redacted], 2010, VA discharge summary.  

First, she points out that the VA discharge summary recounts that June 30 repeat imaging revealed a soft tissue mass superior to the prostate suggestive of "recurrence."  She argues that this was a recurrence of the Veteran's service-connected prostate cancer, not his non-service-connected bladder cancer.  Thus, the recent chemotherapy identified on the Veteran's certificate of death was for his service-connected prostate cancer, not his non-service-connected bladder cancer.  As it was chemotherapy for the Veteran's service-connected prostate cancer that resulted in his fatal pulmonary embolism, service connection is warranted for his death.  

Second, the appellant points out that the VA discharge summary recounts that on July 16 plans were made to "pursue" palliative chemotherapy of the Veteran with radiotherapy.  She argues that the use of the word "pursue" instead of the word "continue" means that the planned treatment was not a continuation of past treatment for bladder cancer but new treatment for prostate cancer.  

After a careful review of the record, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  

Turning to the appellant's first argument, the medical evidence of record clearly shows that the recurring cancer was of the Veteran's bladder, not his prostate.  The Board observes that a June 30 report of a CT of the Veteran's abdomen resulted in an impression of findings worrisome for local recurrence in the lower pelvis of the Veteran's bladder carcinoma.  A July 15 VA radiation therapy consult note provides an impression of locally extensive and rapidly progressing recurrent high grade urothelial carcinoma of the bladder.  The note provides that the Veteran would need palliative radiation due to the rapidly progressing recurrence.  A July 28 radiation therapy consult note provides that the Veteran had a recurrent locally extensive urothelial carcinoma of the bladder.  Referral to UMC radiation oncology for a palliative radiation treatment to the pelvis was arranged for July 22, which the Veteran missed.  

Turning to the appellant's second argument, the Board agrees that on July 16 plans were made to begin a new type of treatment.  However, the medical evidence of record discussed immediately above clearly shows that the new treatment was palliative treatment for bladder cancer, not non-palliative treatment for prostate cancer. 

Finally, the Veteran's certificate of death relates that the recent chemotherapy it identifies took place 3 days before the Veteran's July [redacted] death.  This timeframe correlates with the palliative radiation undertaken for the Veteran's bladder cancer.  

The Board observes that there is no competent medical evidence that the recent chemotherapy identified on the Veteran's certificate of death was for his service-connected prostate cancer.  

The Board acknowledges the assertions by the appellant in support of this claim.  The appellant is competent to testify as to the Veteran's observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the appellant's assertions do not constitute medical evidence in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's fatal pulmonary embolism was the result of chemotherapy for his service-connected prostate cancer) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the appellant cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

DIC under 38 U.S.C. § 1318

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318. 

Even though a veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the appellant claim for DIC under 38 U.S.C. § 1318.

In this case, at the time of his July 2010 death the Veteran was evaluated as 100 percent disabled, from February 2010.  Thus, the Veteran was not rated as totally disabled for a period of at least 10 years immediately preceding his death. 

The Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied because the Veteran did not have a service-connected disability that was continuously rated as totally disabling for a period of 10 or more years immediately preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 (2009).  Entitlement to these benefits must therefore be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.

REMAND

The Veteran's claim for non-service-connected death pension benefits requires additional development.  

In July 2013 correspondence, VA requested that the appellant show all income (wages, retirement and Social Security benefits) received in her household for the periods from August 1 to December 31, 2010; January 1 to December 31, 2011; January 1, 2012 to December 31, 2012; and January 1 to December 31, 2013. 

The appellant has submitted information about her income from January 2013 to December 31, 2014.  Nevertheless, she has not submitted the requested information for the periods from November 18 to December 31, 2010; January 1 to December 31, 2011, and January 1, 2012 to December 31, 2012.  

The July 2013 VA correspondence also requested that the appellant submit the amount of medical expenses she paid from August 1, 2010, to December 31, 2012.  The appellant has submitted some information about her medical expenses in March and April 2013, and March 2014.  Nevertheless, the has not submitted the requested information.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant complete and return a VA Form 21-0518-1, showing all income received in her household for the periods from November 18 to December 31, 2010; January 1 to December 31, 2011; January 1 to December 31, 2012; and after December 31, 2014.  She should include the exact amounts of Wages, retirement and Social Security benefits if applicable.  

2.  Request that the appellant complete and return a  VA Form 21-8416 (Medical Expense Report), showing the exact amount of medical expenses that she paid from August 1, 2010, to December 31, 2012; as well as any other expenses medical expenses that she paid in 2013 through the present.

3.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


